RESOLUCIÓN
En el escolio 4 de la opinión en Reyes v. Jusino, 116 D.P.R. 275,292 (1985), señalamos lo siguiente:
Desconocemos si la notario Iglesias Strong al remitir co-pia de la escritura núm. 21 al Secretario de Hacienda, con-forme lo requiere la Ley Notarial, 4 L.P.R.A. see. 1006, acompañó también copia del contrato privado que según las partes y su autenticación era el que consignaba el precio real y verdadero.
A tenor con lo anterior referimos el asunto a la Oficina del Procurador General para que investigara e informara sobre la conducta profesional de la Lie. Gladys Iglesias Strong. El Procurador sometió su informe. Por los fundamentos que ex-presaremos más adelante, procede archivar este asunto.
El 15 de mayo de 1975 los esposos Reyes y Díaz otorgaron ante la notario Iglesias Strong una escritura denominada *642“Compraventa, Reconocimiento de Hipoteca y Constitución de Hipoteca”. Como precio de compraventa se hizo constar en dicha escritura la cantidad de $61,000. Subsiguientemente por documento privado ante la misma notario y sin compare-cer la señora Reyes se consignó que “las partes desean aclarar que el precio verdadero de compr[av]enta es noventa y cinco mil dólares ($95,000.00)” y a tal efecto los esposos Jusino Negrón firmaron un pagaré por $51,000 a favor de Reyes ex-clusivamente. Esta parte de la transacción consta de los afi-dávit 7349 y 7347 de la obra notarial de la licenciada Igle-sias Strong. Surge de la opinión de este Tribunal y de la in-vestigación, que todos estos documentos fueron autenticados ante la notario en la misma fecha. Por problemas surgidos, se radicó el pleito que dio lugar a la opinión de este Tribunal el 3 de abril de 1985, que resuelve que el contrato privado era válido.
La cuestión a resolver es si la notario estaba obligada a remitir al Departamento de Hacienda, además de la escritura original, el contrato privado que alteró el precio real original-mente consignado en la escritura.
La Ley Núm. 99 de 27 de junio de 1956, para regular el ejercicio de la profesión notarial, no incluyó disposición alguna que obligara al notario a remitir a una agencia gubernamental información sobre los negocios jurídicos relacionados con bienes inmuebles. Mediante la Ley Núm. 43 de 16 de mayo de 1974 se impuso a los notarios el deber de remitir al Secretario de Hacienda copia fiel y exacta de toda escritura otorgada ante ellos de cualquier título traslativo de propiedad inmueble cuya cuantía exceda de $25,000. (4 L.P.R.A. see. 1006.) No fue hasta el 1980, al aprobarse la Ley Núm. 84 de 3 de junio, que se impuso a los notarios los siguientes deberes:
Disponiéndose además, [que] será deber de todo notario ante quien se otorgue cualquier segregación, agrupación y título traslativo del dominio de propiedad inmueble, remitir al Secretario de Hacienda, no más tarde del lunes imediata-*643mente siguiente a la fecha del otorgamiento, una planilla informativa sobre la segregación, agrupación y/o traslado de dominio de bienes inmuebles suministrada libre de costo por el Secretario de Hacienda con la siguiente información: nombre, dirección residencial y/o postal y número de seguro social o el número de cuenta asignado a cada uno de los otor-gantes ; número de la escritura, fecha de la transacción, lo-calización de la finca o fincas, cuantía envuelta, número ca-tastral de la propiedad o propiedades asignados por el De-partamento de Hacienda, o en su defecto el número del nota-rio autorizante. El número catastral de la propiedad se to-mará de la última notificación o recibo contributivo dispo-nible expedido por el Secretario de Hacienda. Este documen-to deberá ser presentado por el vendedor u otorgante al no-tario y si el vendedor u otorgante no tuviere dicho recibo o notificación, deberá obtenerlo de la Oficina de Distrito del Negociado de Contribución sobre la Propiedad y Herencia del Departamento de Hacienda de la jurisdicción contribu-tiva correspondiente.
Se dispone que la Oficina de Distrito del Negociado de la Contribución sobre la Propiedad y Herencia ofrecerá el nú-mero catastral o de codificación dentro de los próximos dos días laborables siguientes de ser solicitado. De no ser posible deberá expedir certificación negativa haciendo constar las razones por las cuales no puede ofrecer el número solici-tado. Esta certificación deberá remitirse al Secretario de Hacienda en unión a la planilla informativa.
Como bien señala la delegada del Procurador General, a la fecha de la transacción objeto de este asunto, la única obligación legal de la notario era remitir copia de la escritura, lo cual hizo. Por lo tanto, no venía obligada legalmente a remitir copia del contrato privado. Tampoco lo requería el Departamento de Hacienda para esa época. Esta aparente falla fue corregida por la Ley Núm. 84 de 1980. Claro está, desde el 3 de junio de 1980 es obligatorio remitir todo documento, aunque no sea una escritura pública, al Secretario de Hacienda.
Por otro lado, la investigación del Procurador General re-vela que el contrato privado no fue otorgado simultáneamente *644con la escritura y que la notario Iglesias Strong no recomendó el otorgamiento de dicho contrato ni participó en las negocia-ciones entre las partes. No hay prueba para inferir que la notario tuviera la intención de defraudar al erario público.
Por los motivos anteriormente expuestos, se decreta el ar-chivo de este asunto. Se ordena al Secretario General Interino publicar esta Resolución.
Lo acordó el Tribunal y certifica el Secretario General In-terino. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino